by the defendant from a judgment of the Supreme Court, Queens County (Eng, J.), rendered November 7, 2005, convicting him of burglary in the second degree, petit larceny, and criminal mischief in the fourth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt of burglary in the second degree (see Penal Law § 140.25 [2]; People v Brewster, 48 AD3d 590 [2008]), petit larceny (see Penal Law § 155.25; People v Dixon, 244 AD2d 352 [1997]; People v Johnson, 218 AD2d 710 [1995]) and criminal mischief in the fourth degree (see Penal Law § 145.00 [1]; People v Johnson, 227 AD2d 717, 719 [1996]). Upon the exercise of our factual review power (see CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Bleakley, 69 NY2d 490, 495 [1987]).
The defendant’s remaining contention that he was denied his Sixth Amendment right to confront a witness is unpreserved for appellate review (see CPL 470.05 [2]; People v Kello, 96 NY2d 740, 743-744 [2001]). Fisher, J.P., Dillon, McCarthy and Belen, JJ., concur.